Citation Nr: 0624139	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-01 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for claimed malaria.  

2.  Entitlement to service connection for metastatic colon 
cancer, to include as secondary to the claimed malaria.  

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hepatitis 
(infectious hepatitis/yellow jaundice).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the RO.  

The Board in this case has a legal duty to address the "new 
and material evidence" requirement under 38 C.F.R. 
§ 3.156(a) regardless of the actions of the RO.  

If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

Pursuant to a June 2006 motion, this case has been advanced 
on the Board's docket under 38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 20.900(c) (2005).  

The issues of service connection for malaria and colon 
cancer, to include as secondary to the claimed malaria are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  




FINDINGS OF FACT

1.  The veteran's claim of service connection for hepatitis 
was previously denied by the RO in rating decisions dated May 
1977 and July 1980; he was notified of these decisions and 
his appellate rights, but did not initiate a timely appeal.  

2.  The evidence presented since the July 1980 rating 
decision is cumulative in nature and does not raise a 
reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim of 
service connection for hepatitis has not been submitted.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

The RO has obtained records of treatment reported by the 
veteran,  For reasons described in further detail 
hereinbelow, a VA examination addressing the etiology of the 
veteran's disorders has not been found to be "necessary" 
under 38 U.S.C.A. § 5103A(d).  

To date, the RO has not afforded the veteran a VA 
examination, with opinions as to the etiology of his claimed 
disorders.  Such opinions are "necessary" under 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159 when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  

In this case, however, there is no medical evidence 
indicating current disability and there exists no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a July 2003 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.

Here, the noted VCAA letter was issued prior to the appealed 
July 2003 rating decision.  Moreover, as indicated above, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
However, the absence of such notification is not prejudicial 
in this case, involving only service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.

The Board is also aware of the considerations of the Court in 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), regarding the need for notification of the evidence 
and information that is necessary to reopen a claim and what 
is necessary to establish entitlement to the underlying claim 
for the benefit sought.  However, there is no violation in 
this case.  

In the July 2003 letter, the veteran was advised of both the 
type of evidence needed to reopen his claim and what was 
necessary to establish entitlement to the claimed benefit.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In March 1977, the veteran filed a claim for service 
connection for yellow jaundice, or infectious hepatitis.    

The evidence of record at the time of the May 1977 denial of 
service connection included the veteran's service medical 
records.  

The veteran was informed of the RO's decision in a June 1977 
letter.  However, the veteran did not file a timely Notice of 
Disagreement.  

The veteran applied to reopen his claim of service connection 
for infectious hepatitis in January 1980.  

The RO denied service connection on the basis that new and 
material evidence had not been received to reopen the claim.  
He was informed of the decision in August 1980, but did not 
enter a timely appeal.  

The additional evidence received subsequent to the May 1977 
decision included treatment records from a VA Medical Center 
(VAMC) dated from May 1977 to March 1980 and a July 1980 lay 
statement submitted by the veteran.  

The veteran was informed of the RO's decision in an August 
1980 letter.  However, the veteran did not initiate a timely 
appeal.  Therefore, the May 1977 and July 1980 rating 
decisions are final and may not be reopened in the absence of 
new and material evidence.  38 U.S.C.A. § 7105(a).  

Since the July 1980 rating decision, the additional evidence 
received includes treatment records from a VAMC dated from 
August 2002 to July 2003.  

These records recount a veteran's history of having had 
infectious hepatitis during his service, but deal with 
treatment received by the veteran for unrelated conditions 
many years after that period of active service.  

On review, the Board finds the additional evidence received 
since the July 1980 rating decision is not "new" because it 
is merely duplicative of the material that was of record at 
the time of the earlier decision.  The additional evidence 
does not shown complaints or findings referable to liver or 
the residuals of infectious hepatitis.  The veteran's 
assertions of having infectious hepatitis in service were 
addressed in connection with the earlier rating decision.  

This evidence, as such, cannot raise a reasonable possibility 
of substantiating the veteran's claim.  Consequently, the 
veteran has not presented new and material evidence 
sufficient to reopen the claim of service connection for 
infectious hepatitis, and the appeal must be denied on this 
basis.  




ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for infectious hepatitis, the 
appeal to this extent is denied.  



REMAND

The veteran has also filed claims of service connection for 
malaria and for colon cancer, to include as secondary to his 
claimed malaria.  The July 2003 VCAA notice did not address 
the claimed malaria issue and incorrectly characterized the 
colon cancer issue as service connection for cancer as 
secondary to reopened claim for infectious hepatitis.  

Before the Board can render a decision on these issues on 
appeal, the veteran must be given VCAA notice addressing his 
claims of service connection.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claims of service 
connection for malaria and for colon 
cancer, to include as secondary to his 
claimed malaria.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then, following completion of any 
indicated development, the RO should 
review the veteran's claims in light of 
all of the evidence of record.  If any 
benefit sought on appeal remains denied, 
the veteran and his represenatative 
should be provided with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


